NO








NO. 12-10-00052-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DESTINY HARPER,
APPELLANT                                                     '     APPEAL
FROM THE 
 
V.                                                                         '     COUNTY
COURT AT LAW NO. 3 OF
 
THE STATE OF TEXAS,                                 '      SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
misdemeanor theft.  Initially, she was placed on deferred adjudication
community supervision for six months, which was revoked.  She was then placed
on regular community supervision for one year, which was revoked on January 26,
2010.  Thereafter, Appellant filed a notice of appeal. 
            To
be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal under Texas Rule of Appellate
Procedure 25.2(a)(2).  Tex. R. App. P.
25.2(d).  The certification should be part of the record when the notice
is filed, but may be added by timely amendment or supplementation.  Id. 
Appellant’s notice of appeal does not include the required certification.
            On
March 3, 2010, this court notified Appellant through her counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court certification.  The notice also informed
Appellant that the appeal would be dismissed unless, on or before March 15,
2010, the clerk’s record was amended to include the required certification.




            The
deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal.  Therefore,
the appeal is dismissed for want of jurisdiction.
Opinion delivered March 24, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)